Cite as 2022 Ark. App. 469
                   ARKANSAS COURT OF APPEALS
                                      DIVISION IV
                                      No. CV-21-528



 IN THE MATTER OF LINDA                        Opinion Delivered November   16, 2022
 RUSHTON SELMAN, AN
 INCAPACITATED PERSON                          APPEAL FROM THE COLUMBIA
                                               COUNTY CIRCUIT COURT
 FRANK D. SELMAN                               [NO. 14PR-2020-31]
                               APPELLANT
                                               HONORABLE DAVID W. TALLEY, JR.,
 V.                                            JUDGE


 ROBERT RUSHTON HURLEY
                     APPELLEE AFFIRMED



                       STEPHANIE POTTER BARRETT, Judge

       Appellant Frank Selman appeals the Columbia County Circuit Court’s appointment

of Rushton Hurley, Frank’s stepson, as guardian of the person and estate of his wife, Linda

Selman.   On appeal, Frank argues (1) that the circuit court’s findings and ultimate

conclusion that it was in Linda’s best interest to appoint her son, Rushton, a resident of

California, as her guardian is clearly erroneous, especially in light of the opinions of the

forensic psychological expert and the attorney ad litem that he should be appointed as

guardian; (2) the circuit court erred as a matter of law when it ruled that a nonresident of

Arkansas may be appointed guardian of an adult; and (3) the circuit court erred as a matter

of law in finding an investigation by the Arkansas Department of Human Services, Adult
Protective Services was not binding on the court nor relevant. We affirm the circuit court’s

decision.

       Linda has three children from her first marriage to Robert Hurley—Rushton,

Elizabeth, and Edward. After divorcing Robert, Linda and the children moved back to

Linda’s hometown of Magnolia, and Linda taught English literature at Southern Arkansas

University. Linda met Frank, who was twenty years her junior, when he was her student;

they began dating and married in February 1984. Frank attended optometry school in

Memphis, and he returned to Magnolia and opened his clinic in Linda’s father’s former

optometry clinic. Linda and Frank have a son, Frank David, who is autistic and lives in a

group home in Arkadelphia.

       In March 2020, Rushton filed a petition requesting to be appointed guardian of

Linda’s person and estate due to her diagnosis of Alzheimer’s and/or dementia. When he

filed the petition, Linda was in the physical custody of the Arkansas Department of Human

Services, Adult Protective Services pending a hearing scheduled later that month regarding

allegations of adult abuse by Frank. Rushton further alleged in his petition that Linda

needed protection from Frank, asserting that Frank had neglected her physical well-being,

emotionally abused her, and had attempted to transfer her separately owned assets to

himself. Rushton appointed his brother, Edward, a resident of Fayetteville, Arkansas, as his

resident agent for service of process.

       In his answer to Rushton’s petition, Frank admitted Linda is an incapacitated person

requiring the appointment of a guardian of both her person and estate, but while stating


                                             2
Rushton “may be appointed guardian even if he lives out of state,” Frank asserted that it was

not in Linda’s best interest for Rushton to be appointed guardian because he would be

unable to render the care, assistance, and attention Linda needed. In a counterpetition,

Frank asked the circuit court to appoint him as Linda’s guardian because he is her husband

and legally qualified to serve.

       On August 7, 2020, Rushton filed a petition to be appointed the temporary guardian

of Linda’s person and to remove Frank from the home; in support of this petition, he cited

his concern regarding a mass in Linda’s abdomen for which Frank did not seek medical care,

as well as the fact that Frank had fired the persons employed by Southern Caregivers who

had been providing around-the-clock care for Linda.          Affidavits from two caregivers

supporting Rushton’s concerns were attached to the petition. On August 11, the circuit

court entered an order appointing Rushton the temporary guardian of Linda’s person for

ninety days; in a supplemental order entered on August 14, Frank was ordered to vacate his

and Linda’s residence until a hearing on the appointment on August 17. On August 17, the

circuit court continued the appointment of Rushton as the temporary guardian of Linda’s

person for ninety days from entry of that order; gave Rushton the authority to employ

caregivers for Linda; and established visitation and telephone privileges for Frank.

       On September 11, 2020, the circuit court entered an order directing Arkansas

Department of Human Services, Adult Protective Services, to release records of its

investigation into the alleged adult maltreatment of Linda pursuant to Rushton’s request for

such information. No objection was made to this request.


                                              3
       On September 15, Rushton filed a motion to modify Frank’s telephone privileges and

in-person visitation, asserting that Frank continued to upset Linda with grievances about the

guardianship proceeding. He requested that Frank’s telephone conversations be limited to

one call a day on the days he did not visit in person, with no discussion about the

guardianship or his personal objections with Linda. An agreed order was entered on

November 13, continuing Rushton’s appointment as temporary guardian of Linda’s person

and providing that a caregiver, without interfering with visitation, remain in the room and

report any incidents the caregiver believed caused Linda distress. Frank was directed to

report any conduct by the caregivers he believed interfered with his visitation.

       The circuit court appointed an attorney ad litem for Linda, who filed her report with

the circuit court on June 9, 2021, noting that Linda’s children and Frank all love Linda and

that Linda was troubled that her children were trying to keep Frank away from her. It was

the ad litem’s opinion that Linda was an incapacitated person within the definition of

Arkansas law. Although noting that the preference of an incapacitated person shall be taken

into consideration in appointing a guardian and that Linda wanted Frank to be her guardian

and to move home immediately, the ad litem conceded that the circuit court has great

discretion in its choice of guardian. The ad litem recommended that Frank be named as the

guardian of Linda’s person and estate, noting that the Arkansas Department of Human

Services investigation was unsubstantiated for abuse and neglect, and therefore, there was

no credible evidence of abuse or neglect before the court. The ad litem also favored Frank

because he lives in Magnolia, while Rushton lives in California, and she did not believe


                                              4
Rushton’s use of caregivers and extended family to help him was a practical or safe plan for

Linda. The ad litem attached the psychologist’s report to her own report; the psychologist

also recommended Frank as the most appropriate guardian for Linda, noting that he loves

her, wants to take care of her, and wants to live with her in the family home as long as that

is physically possible. The psychologist further recommended that Linda’s three older

children visit Linda once a month for a four-day weekend without Frank present.

       After a multiday hearing spread over several months, the circuit court entered an

order on July 28, 2021, finding that Linda is an incapacitated person in need of a guardian

for her person and estate and appointing Rushton as her guardian. The order noted that

Rushton believes he should be Linda’s guardian due to concerns about Frank’s treatment of

Linda and the allegation that Frank had taken advantage of her financially; Frank believes

he should be Linda’s guardian because he knows her better than anyone else, he loves her,

and he lives in Magnolia; the psychologist opined that Frank is the most appropriate person

to be guardian because he loves Linda and wants to take care of her; and the ad litem also

believed Frank should be named guardian because the DHS investigation was

unsubstantiated, there was no credible evidence of abuse or neglect, Frank lives in Magnolia,

Rushton would have to rely on caregivers and extended family, Linda needs a guardian who

is physically close to her and lives with her, and there was no convincing evidence Frank had

attempted to transfer Linda’s assets to himself. The order acknowledged that Linda does

not believe she needs someone with her all the time, but if she had to have a guardian, she

“guessed” she would have to say it should be her husband; she loves Frank and her children


                                             5
and does not want to hurt anyone’s feelings; she wants Frank to move back into the house;

Frank had not verbally or physically abused her; and she trusts Rushton to do what he thinks

is in her best interest.

       In its order, the circuit court found Linda was capable of expressing her wishes and

had done so, but she was not capable of determining what was in her best interest—and her

request that Frank be named her guardian was not in her best interest. The court appreciated

the time and input provided by both the psychologist and ad litem, but it disagreed with

both of them as to who should serve as Linda’s guardian. The court specifically found that

Frank was not a credible witness, and while he testified he loves Linda very much, he had

told Linda that she had ruined his life, did not have his back, and had manipulated him; he

intimated to Linda that her alcohol use during pregnancy may have caused Frank David’s

autism, without any medical evidence to support that assertion; he denied verbally abusing

Linda, although he admitted he had called her a manipulative liar and had cursed and yelled

at her; he described life with Linda as very unpleasant; and he had engaged in at least seven

or eight extramarital affairs that he admitted. The circuit court found that Frank’s disdain

for Linda was substantiated by other witnesses, including several caregivers and Rushton.

The court noted that it was especially appalled at Frank’s refusal to repair the toilet closest

to the living room, where Linda spent most of her time, and his requirement that the

caregivers place towels on the floors so Linda would not soil them if she had an accident,

finding that Frank’s refusal to repair the toilet was unfeeling at best and demeaning at worst.




                                              6
The circuit court determined that Frank was not suitable to be the guardian of Linda’s

person.

       The circuit court further found Frank was also unsuitable to be the guardian of

Linda’s estate for the same reasons he was unsuitable to be the guardian of her person and

because Frank’s personal interests were in conflict with Linda’s best interest. It found Frank

had used marital funds to purchase property and then titled it solely in his name; he had

used some of Linda’s retirement and Social Security funds to pay for his attorney in the

guardianship proceeding, which was in bad faith; and he had caused a document to be

prepared that grossly divided their marital property unequally, and Linda had executed it,

even though she signed an affidavit the same day stating that she did not understand the

document and had signed it under duress.

       The circuit court specifically found that it had no confidence that Frank would

conduct his life any differently if named Linda’s guardian than he did before Rushton filed

the petition for guardianship. Frank continued to work and travel; therefore, he would also

have to utilize caregivers for Linda, but he never stated a plan for obtaining caregivers, even

though the agency currently providing caregivers had said it would no longer do so if Frank

was named guardian. The court noted that it was not overly concerned with outdated food

in the refrigerator, it was concerned that Frank was the only person who insisted that Linda

be fed “old” food.

       The court addressed the November 2019 report of suspected maltreatment of Linda

made to the Arkansas Department of Humans Services, Adult Protective Services, and the


                                              7
March 2020 notice of unfounded allegations of caregiver neglect and exploitation, which

was used by both the psychologist and the ad litem to support the appointment of Frank as

Linda’s guardian. The court stated that “the conclusion of the Adult Protective Services is

not binding on this Court, nor is it relevant.” It went on to further explain that there was

no evidence of the alleged facts prompting the initial complaint or the steps and processes

undertaken in the investigation, and it stated that neither the complaint nor the “unfounded

investigative determination” had any effect on its decision.

       The court found that Rushton was legally qualified to serve as Linda’s guardian; that

Frank’s argument that a nonresident could not be appointed was not supported by Arkansas

law; and that, while not an ideal situation with Rushton living in California, there was

undisputed testimony that Linda had seen improvements since Rushton had been named

her temporary guardian. The court found that it was in Linda’s best interest for Rushton to

be named the guardian of her person and estate.

       The court acknowledged Linda’s desire for Frank to move home as well as the

psychologist’s and ad litem’s opinions that Frank should be able to return home. It stated

that Frank could return to the home under certain conditions, including that Linda was

never left unattended; Frank was to see to Linda’s needs while in the home; an outside

caregiver was to have “eyes on” contact with Linda every forty-eight hours if Frank was in the

home for more than twenty-four hours; Frank could not harass or interfere with the

caregivers; Frank must give one week’s notice when he was not going to be in the home so

that appropriate caregiver arrangements could be made; Frank could not verbally abuse or


                                              8
demean Linda; Frank and Rushton must each notify the other if Linda needs medical

attention while not in one person’s care; and Linda’s caregiver expenses would be paid one-

half by the guardianship account and one-half by Frank.

       In In re Guardianship of Gill, 2022 Ark. App. 243, at 6–7, 646 S.W.3d 387, 390–91

(reh’g denied July 13, 2022), this court set out the standard of review for guardianships:

               Our appellate courts review guardianship proceedings de novo, but we will not
       reverse a finding of fact by the circuit court unless it is clearly erroneous. Martin v.
       Decker, 96 Ark. App. 45, 237 S.W.3d 502 (2006). A finding is clearly erroneous when,
       although there is evidence to support it, the reviewing court is left with a definite and
       firm conviction that a mistake has been made. In re Guardianship of Kennedy, 2020
       Ark. App. 311, 603 S.W.3d 551. However, subject to statutory restrictions, the
       selection of a guardian is a matter largely committed to the sound discretion of the
       appointing court. Martin, supra. This standard of review accords greater deference to
       the circuit court than the clearly erroneous standard. The appellate courts will not
       reverse a case involving an application of guardianship in the absence of a manifest
       abuse of discretion. Id. When reviewing the proceedings, we give due regard to the
       opportunity and superior position of the circuit court to determine the credibility of
       the witnesses. Spurling v. Est. of Reed, 2018 Ark. App. 185, 544 S.W.3d 119.

       In his first point on appeal, Frank argues that the circuit court erred in appointing

Rushton Linda’s guardian instead of him because the psychologist and the ad litem both

concluded that he was the better choice, and Linda expressed her desire for Frank to be her

guardian. He contends that for the circuit court to appoint Rushton as guardian, it had to

disregard expert opinions and even Linda’s own desire. He claims that all other witnesses

were “simply a ‘he said, she said’ situation.” In support of his argument, he cites Arkansas

Code Annotated section 28-65-204(b)(3)-(4) and (c) (Repl. 2012), which provides that when

appointing a guardian for an incapacitated person, a court shall take into consideration

certain factors, including the request of an incapacitated person’s spouse, the relationship


                                               9
by blood or marriage to the person for whom guardianship is sought, and the incapacitated

person’s preference for his or her guardian. He also argues that Rushton lives two thousand

miles away from Linda, which should negatively impact Rushton when considering whether

he is qualified and suitable to serve, as required by Arkansas Code Annotated section 28-65-

210(3) (Repl. 2012). Frank maintains that the opinions of the psychologist and ad litem

should have been given greater weight by the circuit court, not “essentially ignored.”

       The statute does not require a rigid order of preference; rather, it is left to the sound

discretion of the court to determine who would act in the best interest of the incapacitated

person. Martin v. Decker, 96 Ark. App. 45, 237 S.W.3d 501 (2006). As stated above, the

circuit court’s selection of a guardian is a matter largely committed to its sound discretion,

and this court will not reverse that decision in the absence of a manifest abuse of that

discretion. In re Guardianship of Gill, supra. The testimony of the other witnesses was not

just “he said, she said” as Frank claims—many of Linda’s caregivers testified as to the manner

in which Frank treated Linda; his statements about how difficult his life is with her; his

refusal to do things to make Linda’s life more comfortable, such as raise or lower the

thermostat or repair the toilet; and his comments to one of the caregivers that he would lose

$2 million if he divorced Linda. Frank admitted that he had taken trips and engaged in

multiple extramarital affairs over the years, even though he knew it hurt Linda when she

learned of them. While the circuit court was required to consider recommendations and

preferences for guardian, it was not required to abide by those recommendations and

preferences. It is the circuit court’s responsibility to determine witness credibility; in this


                                              10
case, the circuit court specifically determined that Frank was not a credible witness and that

appointing Frank as guardian was not in Linda’s best interest. It is not this court’s function

to reweigh the evidence and the credibility of the witnesses, which is essentially what Frank

is asking us to do. We hold that the circuit court did not abuse its discretion in appointing

Rushton as Linda’s guardian.

       Frank next argues that the circuit court erred as a matter of law when it ruled that a

nonresident of Arkansas may be appointed a guardian of an adult.              Arkansas Code

Annotated section 28-65-203(a)(1) (Supp. 2021) provides that a natural person is qualified

to be appointed guardian of the person and estate of an incapacitated person if he or she is

a resident of Arkansas who is at least eighteen and of sound mind, and who is not a convicted

and unpardoned felon or a convicted and unpardoned felon who is found to be otherwise

qualified after disclosing such information. Subsection (f)(1) of this section provides:

       A nonresident natural person possessing the qualifications in this section, except as
       to residence, who had appointed a resident agent to accept service of process in any
       action or suit with respect to the guardianship and has caused the appointment to be
       filed with the court, whether or not he or she has been nominated by the will of the
       last surviving parent of a minor resident of this state to be appointed as guardian of
       the minor, is qualified for the appointment.

       Frank contends that the phrase “whether or not he or she has been nominated by the

will of the last surviving parent of a minor resident of this state to be appointed as guardian

of the minor” restricts such appointments of nonresident natural persons except in the case

of minors. We disagree. In Martin, supra, the incapacitated person, Mary Ann Daley, lived

in El Dorado. Daley’s brother, Robert Decker, lived in Nebraska, and her daughter, Laurie



                                              11
Martin, lived in California, and both sought guardianship of Daley’s person. The circuit

court awarded guardianship to Decker, and Martin appealed. This court affirmed the circuit

court’s decision and cited Arkansas Code Annotated section 28-65-203(e)1 for allowing a

nonresident natural person meeting all other qualifications for appointment of guardian

other than residence to be qualified to be guardian if a resident agent is appointed and the

appointment has been filed with the court. See also Johnson v. Mitchell, 2013 Ark. App. 498

(noting that a nonresident may be considered for appointment as guardian if qualified and

if a resident agent has been appointed to accept service of process). This issue has already

been decided by this court, and the circuit court properly considered, and ultimately

awarded, Rushton guardianship of Linda.

       Frank’s last point on appeal is that the circuit court erred as a matter of law in finding

that an investigation by the Arkansas Department of Human Services, Adult Protective

Services, was not binding on the court, nor was it relevant. He argues that it must be

considered by the circuit court pursuant to Arkansas Code Annotated section 28-65-212(e)

(Supp. 2021), which provides that any existing Arkansas Department of Human Services

evaluation of which the court has notice must be considered by the court. We disagree.

What was introduced into evidence was a “Notice of Unfounded Investigative

Determination” citing unfounded allegations of caregiver neglect and exploitation, not an

evaluation. The circuit court explained in its order why it chose to give no weight to the



       1
           This section was redesignated to 28-65-203(f)(1) in 2011.

                                               12
unfounded finding—because there was no information regarding the circumstances

surrounding the initial report or the steps taken in the investigation. It is the circuit court’s

responsibility to determine relevance and the weight to be accorded the evidence, and this

court will not reweigh the evidence on appeal.

       Affirmed.

       VIRDEN and HIXSON, JJ., agree.

       Crane, Phillips & Rainwater, PLLC, by: Steve R. Crane, for appellant.

       Eugene Bramblett, for appellee.




                                               13